UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 March 21, 2012 Date of Report (Date of earliest event reported) Royal Bancshares of Pennsylvania, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 0-26366 23-2812193 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Ident. No.) 732 Montgomery Avenue, Narberth, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 668 - 4700 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 21, 2012, Jay H. Shah resigned as a Class III director of Royal Bancshares of Pennsylvania, Inc. ("Royal"), and as a director Royal Bank America, the wholly-owned banking subsidiary of Royal, due to increasing time demands in connection with his principal occupation as the CEO of a publicly traded corporation, Hersha Hospitality Trust.Royal gratefully acknowledges Mr. Shah’s contributions and dedicated service as a director. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL BANCSHARES OF PENNSYLVANIA, INC. Dated:March 26, 2012 By: /s/James J. McSwiggan JamesJ. McSwiggan President and Chief Operating Officer
